DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 01/28/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 10/28/2022, Claims 4 and 16 are amended, Claims 1-20 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered.
In the Arguments/Remarks: 
Applicant cites on page 7 of the remarks that “Applicant has amended claims X, canceled claims Y, and added claims Z. These claims add no new subject matter. For example, support for the amendments may be found in at least paragraphs XX and FIGS. YY of the originally filed application.
However, there is no amended claims X, canceled claims Y, and added claims Z, paragraphs XX and FIGS. YY found in originally filed application.
Re: Claim Objection
Claim objections has been withdrawn in view of amendments.
Re: Claim interpretation Under 35 U.S.C. § 112(f)
	With regards to claim interpretation under 35 U.S.C. 112(f), the Applicant stated in pages 7-8 of the Applicant’s Remarks that  the terms "control system",

See 3-Prong analysis for identifying § 112(f) claim limitations:
(A) The claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. 
(B) The term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that.”
(C) The term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
According to MPEP, section 2181(I)(A) states a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. However, 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply to the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks"). The claimed term "control system", "communications system", "speed control system", and "automatic adjustment teleoperations system" are not the term that covers a broad class of structures or identifies the structures by their function, similar to "filters," "brakes," "clamp," "screwdriver," and "locks”, “printer” “display”. Therefore, the claimed term “control system", "communications system", "speed control system", and "automatic adjustment teleoperations system" are non-structural generic placeholders and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 based on the above 3-Prong analysis for identifying § 112(f) claim limitations. Therefore, the examiner maintain the same claim interpretation.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
With regard to independent claim 1, the Applicant argues on page 9 of the Applicant’s Remarks that the burden of establishing a prima facie case of obviousness falls on the Examiner. Ex parte Wolters and Kuypers, 214 U.S.P.Q. 735 (B.P.A.I. 1979). To establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art. In re Royka, 180 U.S.P.Q. 580 (C.C.P.A. 
The argument is moot because the applicant fails to cite which particular element is not taught by the prior art. The rejection is based on a combination of Yokoyama (US 2017/0322550) and Hammond et al. (US 2019/0171218). Claim Language is examined and analyzed according to its broadest reasonable interpretation in light of the disclosure without reading the Specification into the claim language.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In broadest reasonable interpretation, the prior arts, Yokoyama (US 2017/0322550) and Hammond et al. (US 2019/0171218), in combination teaches all the claimed elements.
The applicant further argues on page 9 that it is improper to combine references where the references teach away from their combination. Moreover, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. 
The argument is moot because the applicant fails to specially cite which particular feature/limitation is not taught by the prior art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on a combination of Yokoyama (US 2017/0322550) and Hammond et al. (US 
The applicant further argues on pages 9-10 that “to support a conclusion that a feature is a "design choice," the Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in art would have found the claimed invention to have been obvious. To present this "convincing line of reasoning," the Examiner may follow a two step process: the Examiner must (1) review the specification and determine whether the limitation in question is disclosed as serving any advantage or purpose, or whether it solves a stated problem and (2) explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention. The examiner disagrees. The applicant fails to explain reasoning why one of ordinary skill in art would have not found the claimed invention to have been obvious in view of Yokoyama (US 2017/0322550) and Hammond et al. (US 2019/0171218).
The applicant further argues on page 10 of the applicant’s remarks that Yokoyama is completely silent  for the feature of "executing an automatic adjustment teleoperations system to derive a filtered speed command based on the one or more remote operations commands and the at least one sensor" as generally cited in claims 1, 10 and 16.

The applicant further argues on page 10 of the applicant’s remarks that Hammond teaches to slow down the vehicle, for example, based on a slowing down command, and does not do so automatically. That is, the command given in Hammond is command to adjust speed and is not filtered. The instant claims use a filtered speed command to adjust the speed, and filter the speed automatically (e.g., at the vehicle).
The Examiner respectfully disagrees with the arguments. Claim Language is examined and analyzed according to its broadest reasonable interpretation in light of the disclosure without reading the Specification into the claim language. .  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the term “filtered speed command” is broader than as argued by Applicant. In broadest reasonable interpretation, Hammond teaches the argued claimed feature (See Hammond, Para. [0024]-[0026], [0033], Fig. 1, discloses “a command from the remote controller 108 to adjust vehicle speed”. Additionally, see background of the prior art, Hammond, discloses “automatic control of the autonomous vehicle”, in Para. [0068], discloses “the methods can be fully automated by one or more computers or processors”, and in Para. [0012], [0059], discloses “an alternative command signals to proceed at a slower speed than the commanded speed”, and/or see Para. [0021] “the autonomous vehicle 102 receives commands from a remote controller to move at a maximum speed”). Therefore, Hammond teaches the all the conditions of the argued claimed feature and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of 
Based on the above explanation, the teaching of Yokoyama in view of the teaching of Hammond teaches or suggests the features to those of argued above for independent claim 1, 10 and 16.  Therefore, the above discussion and same rejections are applied.
The same reasoning as applied to the independent claims above also apply to their corresponding dependent claims.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications system” in Claim 1; “control system” in Claims 1, 5-6, 9; “speed control system” in Claim 1; “automatic adjustment teleoperations system” in Claims 1, 6, and 8, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2017/0322550) in view of Hammond et al. (US 2019/0171218) (hereinafter Hammond).
Claim 1. Yokoyama teaches a system (See Fig. 1 and/or 2), comprising: 
a vehicle system (See Fig. 1-2, Para. 0027], “an agricultural work vehicle 1”), comprising: 
at least one sensor (See Fig. 2, Para. [0028]-[0033], discloses “steering sensor 20, vehicle speed sensor 27,  an engine rotation speed sensor 61, water temperature sensor, a hydraulic pressure sensor, a level sensor 29 and the like” of the agricultural work vehicle 1); 
See Fig. 2, Para. [0050], [0063], “the remote control device 112 sets a travel route R, control remotely the agricultural work vehicle 1 via transceiver 110 [i.e., claimed communication system]”, and/or see Para. [0070], [0077], Fig. 2, “The host computer 400 has an input part of data and a command, and the actuator of the work machine can be operated by a command from the host computer 400 via the transceiver 110”); 
a control system (See Para. [0077], Fig. 2, “control system 30 of the vehicle 1”) configured to: execute a speed control system to control a speed of the vehicle system (See Para. [0008], [0013], [0029], Fig. 2, discloses “the agricultural work vehicle has a speed means which is controlled by a control device 30 of the agricultural work vehicle”); and 
adjust the speed of the vehicle system based on the filtered speed command (See Para. [0009], “the set travel speed is compensated from the hardness of the field surface”, and/or see Para. [0068], “The agricultural work vehicle 1 can be controlled remotely by the remote control apparatus 112. For example, speed change, engine rotation speed change [construed as adjust the speed as claimed]”, same as claimed).
Furthermore, the prior art, Yokoyama teaches “the autonomous travel work vehicles 1 travel autonomously and are controlled by the remote control apparatus 112” (See Para. [0083]), but Yokoyama does not explicitly spell out, execute an automatic adjustment teleoperations system to derive a filtered speed command based on the one or more remote operations commands and the at least one sensor.
However, Hammond teaches, execute an automatic adjustment teleoperations system to derive a filtered speed command based on the one or more remote operations commands and the at least one sensor (See Para. [0024]-[0026], [0033], Fig. 1, discloses “based on the sensor data and a command from the remote controller 108, the speed of the vehicle is adjusted”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 2. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 1, wherein the adjustment teleoperations system is configured to derive the filtered speed command by sensing a state of the vehicle system via inputs from the at least one sensor (See Hammond, Para. [0020]-[0021], discloses “the remote controller 108 may include buttons, switches, touch screens, microphones, or any other conventional input mechanism. Signals associated with the user inputs are then sent to the autonomous vehicle, e.g., to a receiver at the autonomous vehicle, and the signals are interpreted by and used at the vehicle to move the vehicle in accordance with the inputs”, and Para. [0024], “the sensors are configured to acquire sensor data associated with the person, and the sensor data is used to determine the distance of the person 104 from the vehicle 102. When the person 104 is outside some threshold distance, the presence of that person is not concerning, and thus controls received from the remote controller 109 may be un-checked, i.e., the vehicle 102 may move according to commands input via the remote controller 108”, and Para. [0025], “commands received at the autonomous vehicle 102 from the remote controller 106 are implemented to control the autonomous vehicle, e.g., to control speed and/or steering”). The examiner notes that the prior art, Hammond teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 3. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 2, wherein sensing the state of the vehicle system comprises sensing that the vehicle system is in a reduced speed environment (See Yokoyama, Para. [0009], [0081], discloses “the set travel speed is compensated from the hardness of the field surface”, and/or Para. [0073], “reduced speed when soil is soften after rain”. Additionally, see Hammond, Para. [0025], [0033], discloses “low speed area”).  The examiner notes that the prior arts teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 4. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 3, wherein the one or more remote operations commands See Hammond, Para. [0021], [0025], discloses “a command to advance in the direction at a maximum-allowable speed”) and wherein the filtered speed command comprises a command to move the vehicle system at a second speed slower than the first speed (See Hammond, at least Para. [0012], [0025], [0026], [0059], discloses “command signals to proceed at a slower speed”). The examiner notes that the prior art, Hammond teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 5. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 4, wherein the control system is configured to adjust the speed of the vehicle based on the second speed without applying brakes (See Yokoyama, Para. [0009], “the set travel speed is compensated from the hardness of the field surface”. Additionally, see Hammond, Para. [0025], [0033], discloses “traverse at different speed”). The examiner notes that the prior arts teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

See Hammond, Para. [0020], [0025], “the remote controller 108 may be configured to receive user inputs to control acceleration, braking and/or steering of the autonomous vehicle”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 7. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 1, comprising a remote control system configured to transmit the one or more remote operations commands (See Yokoyama, Fig. 2, and Para. [0077], “discloses a command from Host computer 400 and Para. [0050], “the remote control device 112 sets a travel route R, control remotely the agricultural work vehicle 1, supervises travel state of the agricultural work vehicle 1 and operation state of the work machine”. Additionally, see Hammond, Para. [0012], discloses “he vehicle may receive command signals indicating a direction and/or speed at which the vehicle should proceed”). The examiner notes that the prior arts teaches 

Claim 8. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 7, wherein the remote control system comprises a remote automatic adjustment teleoperations system configured to derive a second filtered speed command based on a user command to move the vehicle system, and to transmit the second filtered speed command to the vehicle system (See Hammond, at least Para. [0020]-[0021], “Signals associated with the user inputs are then sent to the autonomous vehicle, e.g., to a receiver at the autonomous vehicle, and the signals are interpreted by and used at the vehicle to move the vehicle in accordance with the inputs”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama with the teaching of Hammond to incorporate the feature in order to remote controlling of a vehicle in more efficient and/or reliable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2017/0322550) in view of Hammond et al. (US 2019/0171218) (hereinafter Hammond) and further in view of Akella (US 2020/0406894).

Claim 9. The teaching Yokoyama as modified by the teaching of Hammond teaches the system of claim 8, wherein the control system is configured to adjust the speed of 
However, Akella teaches in Para. [0030], [0034], “where the vehicle is unable to see (due to fog, etc.), a speed may be reduced based on the low visibility (at least as a factor)”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoyama in view of the teaching of Hammond and with the teaching of Akella to incorporate the feature in order to operate vehicle more appropriately and provide aids in vehicle safety.
	
Claims 10-15 are method claims corresponding to system Claims 1-3 and 6-8 above. Therefore, they are rejected for the same rationales set forth as above.
Claims 16-20 are non-transitory computer readable claims and recites the similar limitations corresponding to system Claims 1-3 and 6-8 above. Therefore, they are rejected for the same rationales set forth as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swanson et al. (US 20210095963 A1), discloses “SYSTEM AND METHOD FOR TILE CACHED VISUALIZATIONS”;
Behnke (US 2002/0082757), discloses “Device For Optimizing The Transfer Of Harvested Crop From A Harvesting Machine To A Transport Vehicle”;

Kernwein (US 2020/0207385 A1), discloses “Sensing And Indicating Motion Of A Rear Car Of A Train”;
Gerdt (US 2013/0231829 A1), discloses “METHOD AND ARRANGEMENT FOR ENTERING A PRECEDING VEHICLE AUTONOMOUS FOLLOWING MODE”;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664